DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
When the phrase “consists of” appears in a clause of the body of a claim, rather than immediately following the preamble, there is an “exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements.”  Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer “selected from the group consisting of” specific resins is closed to resins other than those listed).  However, the “consisting of” phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole.  Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986).  MPEP § 2111.03, II.
	In the case of claim 1, each of the structural layers consists of a plurality of electromagnetic wave absorbing patterns and a plurality of insulation patterns alternately arranged in a horizontal direction.  As such, the structural layers are limited to these patterns and their respective features.
	The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP § 2111.03, I.
	Since “comprising” is used between the preamble and the body in claim 1, the capacitive stealth composite structure claimed encompasses embodiments where features other than the structural layers as recited in the claims may be present, but the structural layers are limited to the “consists of” language discussed previously.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek (KR 10-1820109 B1, referencing a machine translation thereof provided with this Office Action).
	Regarding claim 1, Baek discloses a capacitive stealth composite structure (“radio wave absorber” for a “stealth structure”: e.g. Fig. 1 – 5; ¶¶ [0005] – [0061]), comprising: 
	a plurality of structural layers stacked in a thickness direction, and a number of layers of the plurality of structural layers is three or more (as provided by “unit layers” 20, further details thereof cited below: e.g. Fig. 1 – 7; ¶¶ [0005] – [0049]), wherein 
	each of the structural layers consists of a plurality of electromagnetic wave absorbing patterns and a plurality of insulation patterns alternately arranged in a horizontal direction (“radio wave absorption layers” 10 and “support layers” 15, respectively, arranged in a “zigzag” or equivalent offset, alternating pattern: e.g. Fig. 1 – 5; ¶¶ [0006] – [0049]) and 
	the electromagnetic wave absorbing patterns in each of the structural layers are aligned with the insulation patterns of an adjacent structural layer, and the insulation patterns in each of the structural layers are aligned with the electromagnetic wave absorbing patterns of an adjacent structural layer (e.g. Fig. 1 – 5; ¶¶ [0006] – [0049]).  
	With respect to the alternating and alignments of the electromagnetic wave absorbing patterns and the insulation patterns in an adjacent structural layers, Baek’s Fig. 1 – 5 depicts perspective views of the capacitive stealth composite structure whereby one of ordinary skill in the art would have understood the structures thereof are repeated across the surface of a composite structure (e.g. as discussed in relation with respect to Fig. 6A; ¶¶ [0050] – [0053]).  It is through such repetition that alternating patterns and alignments of the patterns are observed.	
	Regarding claim 6, in addition to the limitations of claim 1, Baek discloses embodiments wherein the capacitive stealth composite structure is a “radio wave absorber” of “type B” 402 having a thickness of 63 mm and 8 identical “unit layers” 50, each “unit layer” 50 comprising three “radio wave absorbing material pieces” 311-313 (e.g. Fig. 3D, 3E, 4; ¶¶ [0036], [0037], [0043], [0044]), the “radio wave absorbing material pieces” 311-313 corresponding to the electromagnetic wave absorbing patterns.  Accordingly, one of ordinary skill in the art would have observed each “unit layer” 50 has a thickness of 7.875 mm.  The thickness of each of the “radio wave absorbing material pieces” 311-313 coupled with underlying “foam core” 310 therefore has a thickness of 2.625 mm.  Since the “radio wave absorbing material pieces” 311-313 are necessarily not the whole thickness thereof, it follows the thickness thereof is less than 2.625 mm, and thus within the claimed range of 3 mm or less.
	Regarding claim 10, in addition to the limitations of claim 1, Baek discloses a shielding band of the capacitive stealth composite structure is variable with a spacing of the plurality of electromagnetic wave absorbing patterns (e.g. ¶ [0028]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claim 1 above, in further view of Takahashi (US 2015/0303583 A1).
	Regarding claim 2, although Baek is not explicit as to a material of the electromagnetic wave absorbing patterns being selected from at least one of carbon nanotubes, carbon black, ferrite, iron nitride, carbonyl iron, polycrystalline iron, magnetic powder with iron cobalt nickel, carbon fiber, silicon carbide, and activated carbon, this feature would have been obvious in view of Takahashi.
	As to a material of the electromagnetic wave absorbing patterns, Baek discloses, e.g., magnetic materials may be used (e.g. ¶¶ [0022], [0027]).  As discussed in the 35 U.S.C. 103 rejection of claim 1, Baek’s electromagnetic wave absorbing at least relates to radio waves.
	Takahashi discloses materials useful for electromagnetic wave absorption (e.g. ¶¶ [0005] – [0144]) comprising a magnetic powder with iron cobalt nickel (“core-shell type particles” 1: e.g. Fig. 1 – 6; ¶¶ [0011], [0013], [0015] – [0034], [0036], [0041] – [0136])) are useful for providing radio wave absorption properties which are less susceptible to temperature changes (e.g. ¶¶ [0014], [0021], [0028], [0036]), e.g. in the frequency range of 8 to 18 GHz (e.g. ¶¶ [0003], [0030]).  Takahashi further states that, by providing a material less susceptible to temperature changes, the change in radio wave absorption properties is also reduced (e.g. ¶ [0035]).
	Baek discloses a shielding band of the capacitive stealth composite structure is 3 GHz to 25 GHz, e.g. 3 GHz to 12 GHz, 6 GHz to 17 GHz, or 6 GHz to 25 GHz (e.g. ¶ [0044]).  Accordingly, one of ordinary skill in the art would have observed Takahashi’s disclosure is applicable to Baek’s disclosure.
	Therefore, one of ordinary skill in the art would have been motivated to use a magnetic powder with iron cobalt nickel as Takahashi discloses for Baek’s electromagnetic wave absorbing patterns, the motivation being to provide a capacitive stealth composite structure which better maintains its radio wave absorption properties with temperature change.
	Regarding claim 3, in addition to the limitations of claim 2, Takahashi discloses the material for modifying Baek’s electromagnetic wave absorbing patterns further comprises a resin (“binding layer” 30 of resin: e.g. Fig. 1; ¶¶ [0016], [0137], [0141]).
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claim 1 above, in further view of Connolly (US 4,038,660 A).
	Regarding claim 4, although Baek is not explicit as to a material of the insulation patterns comprising an epoxy resin, a phenol resin, a melamine resin, a urea resin, a polyester resin, a urethane resin, an acrylic resin, polyethylene, polypropylene, an ethylene-vinyl acetate copolymer, polyvinyl chloride, polyvinylidene chloride, polystyrene, acrylic, polyvinyl alcohol, or polyethylene terephthalate, this feature would have been obvious in view of Connolly.
	As to a material of the insulation patterns, Baek discloses a dielectric material may be used, e.g. dielectric foam (“foam core”: e.g. ¶¶ [0005], [0010], [0014], [0023], [0024], [0029], [0034], [0035], [0037], [0038], [0052]).
	Connolly discloses, e.g., a urethane resin is suitable as a spacing layer, in particular as a dielectric foam, between absorbing layers in an electromagnetic wave absorber (e.g. Col. 2, ll. 12 – 28) and are applicable to frequency ranges of, e.g., 7 to 15 GHz (e.g. Col. 3, ll. 34 – 38; Col. 6, ll. 6 – 18).
	Baek discloses a shielding band of the capacitive stealth composite structure is 3 GHz to 25 GHz, e.g. 3 GHz to 12 GHz, 6 GHz to 17 GHz, or 6 GHz to 25 GHz (e.g. ¶ [0044]).  Accordingly, one of ordinary skill in the art would have observed Connolly’s disclosure is applicable to Baek’s disclosure.
	Therefore, in order to successfully provide the dielectric properties of the insulation patterns Baek desires, it would have been obvious to employ insulation patterns comprising a urethane resin as Connolly suggests.
	Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claim 1 above.
	Regarding claim 5, although Baek is not explicit as to a spacing of the plurality of electromagnetic wave absorbing patterns in the horizontal direction being between 3 cm and 10 cm, Baek discloses the radio wave absorbing performance is affected by the spacing of the electromagnetic wave absorbing patterns in the horizontal direction (e.g. Fig. 4, 5; ¶¶ [0028], [0040] – [0049]).  Baek discloses a shielding band of the capacitive stealth composite structure generally ranges from 3 GHz to 25 GHz (e.g. ¶ [0044]).  Since λ = c / f where λ is the wavelength, c is the speed of light, and f is the frequency, this broad frequency range corresponds to a wavelength range of about 1.2 cm to about 10 cm.
	Additionally, Baek discloses the capacitive stealth composite structure operates by receiving incident radio waves through an uppermost structural layer and absorbing said radio waves by absorbing or reflecting the radio waves inwardly such that radio waves are not reflected off the outer surface of the capacitive stealth composite structure (e.g. ¶¶ [0050] – [0061]).  Accordingly, the horizontal spacing of the electromagnetic wave absorbing patterns should be sized such that incident radio waves can enter the capacitive stealth composite structure and be transmitted further thereinto.  That is to say, the spacing should be between about 1.2 cm and about 10 cm in order to allow for the absorption of the frequencies Baek desires to be absorbed, this range encompassing the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 9, in addition to the limitations of claim 1, Baek discloses a shielding band of the capacitive stealth composite structure is 3 GHz to 25 GHz, e.g. 3 GHz to 12 GHz, 6 GHz to 17 GHz, or 6 GHz to 25 GHz (e.g. ¶ [0044]).  
	Baek’s shielding band ranges encompass the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claim 1 above, in further view of Matsushita (US 2008/0257599 A1).
	Regarding claim 7, although Baek is not explicit as to the capacitive stealth composite structure further comprising a reinforcing material disposed in the plurality of electromagnetic wave absorbing patterns and the plurality of insulation patterns in each of the structural layers, this feature would have been obvious in view of Matsushita.  
	Matsushita adds a reinforcing material to electromagnetic wave absorbing patterns and insulation patterns in order to provide dielectric loss properties which allow for impedance matching (e.g. ¶ [0122]), thus allowing effective absorption of the electromagnetic waves (e.g. ¶ [0077]).
	Therefore, it would have been obvious to modify Baek’s capacitive stealth composite structure further comprising a reinforcing material disposed in the plurality of electromagnetic wave absorbing patterns and the plurality of insulation patterns in each of the structural layers as Matsushita suggests in order to improve electromagnetic wave absorption.
	Regarding claim 8, in addition to the limitations of claim 7, Matsushita discloses the reinforcing material comprises, e.g., carbon fiber (e.g. ¶ [0122]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783